SOURCE: F & M Bank Corp. January 21, 2014 18:08 ET F & M Bank Corp. Reports Full Year and 4th Quarter 2013 Financial Results TIMBERVILLE, VA(Marketwired - Jan 21, 2014) - F & M Bank Corp. (OTCQB:FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the full year and fourth quarter ended December 31, 2013, as well as its recently declared fourth quarter dividend. Selected Financial Highlights: 2013 YTD 2012 YTD 2013 Q4 2012 Q4 Net Income (000's) $ Earnings per share Net Interest Margin % Allowance for loan losses as a percentage of loans % Provision for loan losses (000's) $ Non-Performing Loans (000's) $ Equity to Assets % Efficiency Ratio % Dean Withers, President and CEO, commented, "We're pleased to announce that our fourth quarter and year to date earnings for 2013 total $1.184 million and $4.716 million, respectively." Withers continued, "Full year and quarterly results in 2013 include a decrease of $1.038 million and $541 thousand, respectively in pre-tax interest income on loans held for sale that we warehoused for an out of market bank. Due to a variety of factors, including an increase in long term mortgage rates, this relationship has virtually dried up as of year-end 2013. We are encouraged that increasing core earnings within our local footprint virtually offset the decline in income from loans held for sale. Our 2013 results also reflect the continued growth in our Dealer Finance division and our Fishersville loan production office. As the economy in our primary local markets continues to improve we expect continued growth in assets and earnings." Withers stated, "Non-performing loans at $12.6 million decreased approximately $.8 million from 2012.We continue to work with our borrowers as real estate development sales increase and the overall economy improves."Withers continued, "On January 16, 2014, our Board of Directors declared a fourth quarter dividend of $0.17 per share. Based on our most recent trade price o f $17.15 per share, this dividend constitutes a 3.97% yield on an annualized basis. The dividend will be paid on February 10, 2014 to shareholders of record as of January 29, 2014." Highlights of the company's financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary, Farmers & Merchants Bank's nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. The Bank also provides additional services through two loan production offices located in Penn Laird, VA and Fishersville, VA and through its subsidiary, VBS Mortgage located in Harrisonburg, VA.Additional information may be found by contacting us on the internet atwww.FMBankVA.comor by calling (540) 896-8941. This press release may contain "forward-looking statements" as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. F & M Bank Corp. Financial Highlights For Twelve Months Ended December 31 INCOME STATEMENT Unaudited Unaudited Interest and Dividend Income $ $ Interest Expense Net Interest Income Non-Interest Income Provision for Loan Losses Other Non-Interest Expenses Income Before Income Taxes & Securities Transactions Securities Gains (Losses) - - Provision For Income Taxes Less Minority Interest Net Income $ $ Average Shares Outstanding Net Income Per Common Share Dividends Declared 2 BALANCE SHEET Unaudited December 30, 2013 Unaudited December 30, 2012 Cash and Due From Banks $ $ Interest Bearing Bank Deposits Federal Funds Sold - Loans Held for Sale Loans Held for Investment Less Allowance for Loan Losses (8,184,376 ) (8,154,074 ) Net Loans Held for Investment Securities Other Assets Total Assets $ $ Deposits $ $ Short Term Debt Long Term Debt Subordinated Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ Book Value Per Common Share $ $ CONTACT INFORMATION INVESTOR RELATIONS CONTACT: Neil Hayslett EVP/CAO Farmers & Merchants Bank 540-896-8941 NHayslett@FMBankVA.com 3
